Title: To Thomas Jefferson from Bernard McMahon, 17 April 1806
From: McMahon, Bernard
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Philadelphia April 17th. 1806
                        
                        I have much pleasure in requesting your acceptance of one of my publications on Horticulture, which I forward
                            you by this mail. Should my humble efforts, meet with your approbation, and render any service to my adopted and much
                            beloved country, I shall feel the happy consolation, of having contributed my mite to the welfare of my fellow man. I am
                            Sir, 
                  With sincere esteem, and best wishes, yours, &c.
                        
                            Bernard Mc.Mahon
                            
                        
                    